Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8 and 14: The present invention is directed to an image forming system and method of processing scanned document for printing with different print job attributes. None of the prior art cited alone or in combination provides the motivation to teach generating a print job bucket preview of each print job bucket comprising a visual representation of the set of print job attributes assigned to that print job bucket presented on a preview of the documents assigned to that print job bucket, the preview of the documents indicating information contained in the documents assigned to that print job bucket. These limitations in combination with all other limitations required in the claimed invention, and in view of Applicant's remarks on 2/8/2021, are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675